DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-4 and 6-13 are examined below.
Claims 5 and 14-20 are cancelled.
Response to Arguments/Amendments 
Applicant's amendments filed 5/10/2022 have been fully considered but they are not persuasive.
In the Interview on 5/26/2022 with Applicant’s prior representative, Grace Lee, (Applicant) argument was made by Applicant that the Amplatz reference, Fig. 1 did not disclose an occlusion device including a plurality of braided layers each having a dumbbell shape because the device depicted in Figure 1 of Amplatz comprised two braided disks (elements 12 and 14) connected by a separate tubular structure and thus the braided layers did not, as a whole, form a dumbbell shape. Examiner’s understanding was that Applicant’s amendments attempted to limit Applicant’s invention as each layer being a monolithic dumbbell structure as opposed to separate pieces coupled together to form a dumbbell shaped structure. Applicant indicated that the “clamps” (elements 26) were the endcaps of the separate tubular structure. 
Upon further review of the Amplatz reference, it is Examiner’s understanding that the Amplatz reference does disclose “each layer having a dumbbell shape” because the disclosure does not indicate the device shown in Figure 1 is two separate braided disks connected by a separate tubular structure. The Amplatz reference discusses the short middle cylindrical section (element 16) in regards to Figures 1-4 (Column 11, 6-63). Figure 3, depicts the short middle cylindrical section (element 16) as formed by the same braided layers that form the larger disk portions of the device. Further, elements 26 are not endcaps to a separate tubular structure, but clamps to prevent the braided occlusion device from fraying and are only located at the ends of the device. 
Lastly, the Amplatz reference’s discussion of the manufacturing process of the device indicates the is formed by layering sheets of braided fabric and inserting them into molds to form the shape of the device and does not mention coupling separate pieces together (Column 6, Line 61 – Column 12, Line 24).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-9 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Orlov et al. (US 2010/0204662 A1), Amplatz (US 9877710 B2) and Cox et al. (US 20140343602 A1).
Regarding Claim 1, Orlov teaches a method of augmenting the length of a native leaflet, comprising: delivering a cutting tool to a surgical site adjacent the native leaflet (e.g. ¶ [0152], [0160]); cutting a slit through the native leaflet (e.g. [0088], [0149]); inserting a collapsible and expandable occlusion device into the slit, the occlusion device having a first disk, a second disk, and an intermediate portion coupling the first disk to the second disk (e.g. [0090]-[0093], [0095]-[0097], [0215]); expanding the occlusion device (e.g. [0026], [0071]-[0074], [0083], [0226], [0227]); expanding the intermediate portion of the occlusion device within the slit to move one section of the native leaflet away from another section of the native leaflet (e.g. [0226], [0227]); engaging a concave surface of the first disk with a first surface of the native leaflet (e.g. [0225], [0276]); and engaging a surface of the second disk with a second surface of the native leaflet opposite the first surface (e.g. [0225], [0276]).
Orlov does not disclose, the following details, however, Amplatz teaches an occlusion device comprising a convex (e.g. Fig. 1, element 14; Column 12, Lines 43-46) surface of the second disk with a second surface of the native leaflet and wherein the occlusion device includes a plurality of braided layers (e.g. Column 11, Lines 6-39) each having a dumbbell shape (e.g. Fig. 1, element 10; Column 12, Line 50- Column 13, Line 17). 
The combination of Orlov and Amplatz disclose a method wherein the result of that method is the concave surface and the convex surface are engaged with and correspond to morphology of the native leaflet and engagement of the concave surface with the first surface of the native leaflet and the convex surface with the second surface of the native leaflet preserves a natural flapping motion of the native leaflet.
Orlov and Amplatz are concerned with the same field of endeavor, namely methods occlusion devices for the heart.
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the method for implanting a device in the heart disclosed by Orlov such that the occlusion device has a second disk has a convex surface for contacting tissue as taught by Amplatz in order to ensure complete contact between the outer edge of each disk and the target tissue (Amplatz, Column 12, Lines 43-46).
Orlov does not disclose, the following details, however, Cox teaches an occlusion device comprising wherein the occlusion device includes bioactive molecules formed thereon (e.g. ¶ [0075]).
Orlov and Cox are concerned with the same field of endeavor, namely methods occlusion devices for the heart.
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the method for implanting a device in the heart disclosed by Orlov such that the occlusion device has bioactive molecules formed thereon as taught by Cox in order to enhance the performance and/or healing of tissue contacting the device (Cox, ¶ [0075]).
Regarding Claim 2, Orlov teaches the method of Claim 1 wherein the native leaflet is one of an anterior leaflet or a posterior leaflet of a native mitral valve (e.g. [0126], [0148, [0154]).
Regarding Claim 3, Orlov teaches the method of Claim 1 wherein the slit is cut through a belly of the native leaflet (e.g. [0149], [0154], [0199], [0207], Fig. 3C, 4D, 4J).
Regarding Claim 4, Orlov teaches the method of Claim 1 wherein the slit is cut through the native leaflet in a direction substantially parallel to a free edge of the native leaflet (e.g. [0088], [0180]).
Regarding Claim 6, Orlov teaches the method of Claim 1 wherein the cutting step is performed using one of a blade, a saw, scissors, or a laser (e.g. [0085], [0086], [0164], [0317] ).
Regarding Claim 7, Orlov teaches the method of Claim 1 wherein the delivering step comprises delivering the cutting tool in a delivery device using one of a transfemoral, transapical, or transseptal approach (e.g. [0110], [0151], [0165]-[0170]).
Regarding Claim 8, Orlov teaches the method of Claim 7 wherein the delivery device comprises a flexible catheter (e.g. [0050], [0152], [0160], etc.).
Regarding Claim 9, Orlov teaches the method of Claim 7 wherein the inserting step further comprises pushing the occlusion device through a lumen of the delivery device using a deployment device (e.g. [0183], [0203]-[0204], [0255]-[0256]).
Regarding Claim 11, Orlov teaches the method of Claim 9 further comprising rotating the deployment device relative to the occlusion device to uncouple the deployment device from the occlusion device (e.g. [0204]).
Regarding Claim 12, Orlov teaches the method of Claim 9 wherein the occlusion device is formed of a shape memory alloy and self-expands upon exiting the lumen of the delivery device (e.g. [0218]).
Regarding Claim 13, Orlov teaches the method of Claim 1 wherein the expanding step comprises expanding the intermediate portion of the occlusion device to a first dimension in a measurement direction orthogonal to a longitudinal axis of the occlusion device, and expanding each of the first disk and the second disk to a dimension in the measurement direction greater than the first dimension (e.g. [0090]-[0093], [0174], [0203]-[0204], [0215]).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Orlov et al. (US 2010/0204662 A1), Amplatz (US 9877710 B2) and Cox et al. (US 20140343602 A1) as applied to claims 1-4, 6-9 and 11-13 above, and further in view of Manash et al. (US 2018/0263764 A1).
Regarding Claim 10, Orlov does not disclose the following details regarding the delivery of an occlusion device, however, Manash discloses method for delivering an implant into a native heart valve including: further comprising retracting the deployment device relative to the delivery device to withdraw the occlusion device into the lumen of the delivery device (e.g. [0015], [0100]).
Orlov et al. and Manash et al. are concerned with the same field of endeavor, namely methods heart valve implants.
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the method for implanting a device in the heart disclosed by Orlov such that device can be withdrawn back into the delivery device after an initial delivery as taught by Manash in order to provide the ability to retrieve the device or reposition the device to a more effective location (Manash, [0015]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED KLAR ROVIRA whose telephone number is (571)272-0068.  The examiner can normally be reached on Mon-Fri: 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 4089187557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.K.R./Examiner, Art Unit 3774                      

                                      /YASHITA SHARMA/                                      Primary Examiner, Art Unit 3774